Title: From Thomas Jefferson to Albert Gallatin, 14 June 1804
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr Gallatin 
            June 14. 04.
          
          I return Russel’s letter respecting Tupper which I had put by among the papers relating to the characters of officers & applicants; but which probably relates to one who is neither.—I had supposed that Skinner’s commission if ordered now would not reach him till towards the last of the month and might even be dated July 1. the officer commanding at Fort Stoddert is Capt Peter P. Schuyler, of whom Genl Dearborne knows nothing. shall I direct a commission of Collector to be made out for him?
        